Exhibit 10.2

ANGEION CORPORATION

MUTUAL SEPARATION AND TRANSITION AGREEMENT

          THIS MUTUAL SEPARATION AND TRANSITION AGREEMENT (“Agreement”) is made
and entered into by and between Angeion Corporation, a Minnesota corporation
(“Company”) and Mr. Rodney A. Young (“you”) and will be effective as set forth
below.

RECITALS

          WHEREAS, the Company and you entered into an Employment Agreement
dated as of June 8, 2004 (“2004 Employment Agreement”) and a Change in Control
Agreement dated July 6, 2004 (“2004 Change in Control Agreement”);

          WHEREAS, the Company and you entered into an Amended Employment
Agreement dated as of October 31, 2007 (“2007 Amended Employment Agreement”) and
an Amended Change in Control Agreement dated as of October 31, 2007 (“2007
Amended Change in Control Agreement” and with the 2007 Amended Employment
Agreement, the “Employment Arrangements”), which superseded and replaced the
2004 Employment Agreement and 2004 Change in Control Agreement;

          WHEREAS, you are currently the President and Chief Executive Officer
of the Company;

          WHEREAS, you and the Company mutually desire to end your employment
with the Company and to cancel the Employment Arrangements (except as provided
for herein) in exchange for the payments and benefits in accordance with the
2007 Amended Employment Agreement and as set forth in this Agreement; and

          WHEREAS, the Company desires to retain your services as a consultant
to the Company and you are willing to provide these services to the Company;

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agrees as follows:

 

 

1.

Effective Date

 

 

 

This Agreement will become effective immediately upon execution by the parties.
You will continue to perform your current duties as President and Chief
Executive Officer of the Company until December 31, 2010 (the “Separation Date”)
and on that date, your employment with the Company will end. As of that date you
will cease to be President and Chief Executive Officer and will resign from any
executive officer and fiduciary position with the Company or any of its
subsidiaries, other than your position as a Director of the Company. During the
period from now until the Separation Date, part of your duties will include
facilitating an orderly transition of Chief Executive Officer responsibilities
to your successor and provide such other services as may be reasonably requested
by the Board related to this transition. Prior to the Separation Date, your
employment with the Company will continue to be governed by the terms and
conditions of the Employment Arrangements and the other policies of the Company
then in effect.

1

--------------------------------------------------------------------------------




 

 

 

2.

Employment Arrangements

 

 

 

The Company and you agree that, effective as of the Separation Date:

 

 

 

 

a.

The Employment Arrangements and any other written or verbal agreements between
you and the Company, if any, are ended, and, and except as provided in this
Agreement, are of no further force and effect.

 

 

 

 

b.

The following Sections of the 2007 Amended Employment Agreement will continue in
full force and effect under this Agreement without limitation: Section 10,
Property Rights, Confidentiality, Non-Solicit and Non-Compete; Section 11,
Arbitration; Section 12, Injunctive/Declaratory Relief; Section 13,
Surrender/Disposition of Records and Property; Section 14, Definitions and
Section 15, General Provisions.

 

 

 

 

c.

With respect to the Employment Arrangements, you will only be entitled to the
consideration set forth in Sections 3, 4, and 5 of this Agreement, and will no
longer have any rights, except as expressly provided for in this Agreement.

 

 

 

3.

Payments and Benefits

 

 

 

 

You will be paid your Base Salary together with any accrued and unpaid Personal
Time Off, including vacation time, (“PTO”) through the Separation Date. In full
payment and satisfaction of the Company’s obligations under the Employment
Arrangements, and as consideration for the General Release of claims set forth
in Exhibit A of this Agreement, the Company will pay to you, before any tax
withholding or other deductions:

 

 

 

 

a.

Base Salary Payment. $314,600, which is equal to 12 months of your current Base
Salary (as defined by the 2007 Amended Employment Agreement). The Base Salary
Payment will be made in 26 bi-weekly payments, beginning on or about January 15,
2011, in the gross amount of $12,100.00. This payment pursuant to your 2007
Amended Employment Agreement is in lieu of any other severance benefits under
any other Company benefit plan to which you would otherwise be entitled.

 

 

 

 

 

 

 

b.

Bonus Payment. A lump sum equal to $180,000, which is in lieu of any bonus and
incentive amounts that you would otherwise have been eligible to receive under
the terms of the applicable Company bonus and incentive plans for (i) the fiscal
year ending October 31, 2010 and (ii) the fiscal year ending October 31, 2011
through the Separation Date. The bonus payment approximates 57.3% of your salary
and is in lieu of the payment you would have received under the Angeion
Corporation 2010 Bonus Plan if the Company exceeded Target for both measures
under that Plan. This lump sum payment will be made on February 1, 2011.

2

--------------------------------------------------------------------------------




 

 

 

 

c.

Health Care and Life Insurance Coverage. You will be eligible to elect continued
group health care coverage, as otherwise required under the Consolidated Omnibus
Budget Reconciliation Act of 1986, 29 U.S.C. §§ 1161-1168; 26 U.S.C. § 4980B(f),
as amended, all applicable regulations (referred to collectively as “COBRA”) and
applicable state continuation law. You will be eligible to elect continued life
insurance coverage under applicable state law.


 

 

 

 

 

i.

 

Upon election of COBRA and as long as you maintain such COBRA coverage, the
Company will continue to pay its share of the health care premiums for your
family coverage, and you will be obligated to pay your share of the premiums
associated with such coverage as if you were still actively employed by the
Company. The Company will continue to pay its share of the life insurance
continuation coverage for up to 18 months after the Separation Date.

 

 

 

ii.

 

If, during the 18-month period, you become employed by a third party and
eligible for any health care coverage provided by that third party, the Company
will not, thereafter, be obligated to continue to pay this amount.

 

 

 

iii.

 

If, after the 18-month period, you are not employed by a third party and are not
eligible for any health care coverage provided by that third party, the Company
will immediately pay to you a lump sum amount equal to 6 months of the Company
portion of the premium cost for health insurance coverage. Other than this lump
sum payment, you will be responsible for obtaining and paying the full cost of
any health care coverage after the end of the 18-month period.


 

 

 

 

d.

Other Insurance. All other insurance and benefits provided by the Company,
including but not limited to, Business Travel Accident Insurance, Accidental
Death and Dismemberment Insurance and Short-Term and Long-Term Disability
Insurance will terminate at midnight on the Separation Date.

 

 

 

 

e.

Stock Options and Restricted Stock Grants. All stock options awarded to you that
have vested and are exercisable as of December 31, 2010 will continue to be
exercisable in accordance with their respective terms and the terms of the
Company’s 2007 Stock Incentive Plan. On the day after the Separation Date, all
unvested restricted stock grants will terminate. Attached as Schedule 1 is a
list of stock options and restricted stock grants held by you.

 

 

 

 

f.

Flexible Benefit Plan. Your participation in the Company’s Flexible Benefit Plan
will end on December 31, 2010, but you may submit eligible claims for
reimbursement under that Plan until February 28, 2011.

 

 

 

 

g.

Retirement Savings Plan. You will be entitled to a distribution from your
account in the Company qualified Retirement Savings Plan and Trust. You will
receive information and forms for this purpose from the Director of Human
Resources within two weeks of the Separation Date.

 

 

 

 

The payments and benefits provided in this Section 3(a)-(c) will only be payable
to you if you have executed the General Release of claims set forth in Exhibit A
of this Agreement and have not rescinded the General Release during the
recession period under applicable law. Notwithstanding anything herein to the
contrary, the Company will have the right to reduce amounts payable to you or to
recover amounts previously paid by the Company to you, whether pursuant to this
Agreement or otherwise, to the extent required under any federal or state law or
regulation regarding clawbacks of payments to certain executive officers,
including but not limited to §954 of the Dodd-Frank Act.

3

--------------------------------------------------------------------------------




 

 

4.

Indemnification

 

 

 

With respect to events that occurred during your tenure as an employee and
Director of the Company, you will be entitled to the same rights that are
afforded to the Company’s senior executive officers now or in the future, to
indemnification and advancement of expenses pursuant to and in accordance with
the charter documents of the Company and applicable law, and to coverage and
legal defense under any applicable general liability or directors and officers
liability policies maintained by the Company.

 

 

5.

Continuing Member of the Board of Directors

 

 

 

You will continue to serve as a non-employee member of the Company’s Board of
Directors (“Board”) from January 1, 2011 until the Annual Meeting of
Shareholders held in 2011. During that period of service on the Board, you will
be eligible to receive and will be paid the same fees and awards as the other
Directors are paid in accordance with the policies and procedures of the
Company. The Board of Directors, or a nominating committee of the Board of
Directors, intends to nominate you for election as a director at the 2011 Annual
Meeting of Shareholders, but there is currently no agreement or understanding
between you and the Company with respect to your continued service as a director
after the 2012 Annual Meeting of Shareholders.

 

 

6.

Transitional Consulting

 

 

 

The Company and you agree to enter into a Consulting Agreement in the form
attached hereto as Exhibit B, pursuant to which you will provide continued
service to the Company as an independent consultant until June 30, 2012.

 

 

7.

General Provisions


 

 

 

 

a.

Amendments. This agreement may not be amended or modified except by a written
agreement signed by both parties.

 

 

 

 

b.

Severability. In the event that any provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, the remaining
provisions of this agreement will remain in full force and effect to the fullest
extent permitted by law.

 

 

 

 

c.

Successors and Assigns. This Agreement will bind and benefit the parties hereto
and their respective successors and assigns, but none of your rights or
obligations hereunder may be assigned by either party hereto without the written
consent of the other, except by operation of law upon your death.

 

 

 

 

d.

Arbitration. Any disputes arising under or in connection with this Agreement
must be solved by final and binding arbitration as provided for in Section 11 of
the 2007 Amended Employment Agreement.

4

--------------------------------------------------------------------------------




 

 

 

 

e.

Tax Considerations. The benefits to be provided to you in connection with this
Agreement may be subject to required withholding of federal, state and local
income, excise and employment-related taxes. If payment or provision of any
amount or other benefit that is in the reasonable good faith determination of
the Company “deferred compensation” subject to Section 409A of the Internal
Revenue Code (the “Code”) at the time otherwise specified in this Agreement or
elsewhere would in the reasonable good faith determination of the Company
subject that amount or benefit to additional tax pursuant to Section
409A(a)(1)(B) of the Code, and if payment or provision thereof at a later date
would avoid an additional tax, then you agree that the payment or provision will
be postponed to the earliest date on which the amount or benefit can be paid or
provided in the reasonable good faith determination of the Company without
incurring any such additional tax, but in no event later than six months and one
day following the Separation Date. In the event of any such delay of any payment
or benefit, the Company agrees that such payment or benefit will be accumulated
and paid in a single lump sum on such earliest date, together with interest for
the period of delay, compounded annually, equal to 120% of the federal short
term rate under Section 1274(d) of the Code in effect on the date the payment
should otherwise have been provided.

 

 

 

 

f.

Notices. Any notice or other communication under this Agreement must be in
writing and will be deemed given when delivered in person, by overnight courier
(with receipt confirmed), by facsimile transmission (with receipt confirmed by
telephone or by automatic transmission report), or upon receipt if sent by
certified mail, return receipt requested, as follows (or to such other persons
or addresses as may be specified by written notice to the other party):

 

 

 

 

 

If to Angeion Corporation:

 

 

 

 

 

Angeion Corporation

 

 

Attention: Chairman of the Board of Directors

 

 

350 Oak Grove Parkway

 

 

Saint Paul, Minnesota 55127

 

 

 

 

 

If to you:

 

 

 

 

 

Mr. Rodney A. Young

 

 

XXXXXXXXXXXX

 

 

XXXXXXXXXXXX

 

 

 

 

g.

Entire Agreement. Except as expressly provided for in this Agreement, the
Agreement constitutes the entire agreement between the parties regarding the
subject matter hereof and supersedes and terminates the Employment Arrangements
and all other prior agreements with respect to the subject matter hereof.

 

 

 

 

h.

Governing Law. This Agreement has been made in and will be governed and
construed in accordance with the laws of the State of Minnesota without giving
effect to the principles of conflict of laws of any jurisdiction.

5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, you and a duly authorized officer by and on behalf
of the Company have executed this Agreement as of the dates set forth below.

ANGEION CORPORATION

 

 

 

 

 

By: /s/ Mark W. Sheffert

 

/s/ Rodney A. Young

 

Its Chairman

 

Rodney A. Young

 

 

 

 

 

 

Date: November 15, 2010

 

 

Date: November 15, 2010

6

--------------------------------------------------------------------------------



 

Mutual Separation and Transition Agreement - Schedule 1

RODNEY A. YOUNG

 

 

STOCK OPTIONS

 

Date Issued

 

Price

 

Number
Granted

 

Number
Exercised

 

Unexercised,
Vested Options

 

Expiration Date
to Exercise
Vested Options

 

Unvested Options
Terminating as of
December 31, 2010

7/6/2004

$

6.23

24,000

0

24,000

3/31/2011

0

7/6/2004

$

7.79

33,000

0

33,000

3/31/2011

0

9/15/2005

$

2.53

39,500

15,000

24,500

3/31/2011

0

9/15/2005

$

2.53

10,500

0

10,500

3/31/2011

0

5/25/2006

$

5.08

12,000

0

12,000

3/31/2011

0

10/31/2007

$

7.86

1,833

0

1,833

3/31/2011

0

10/31/2007

$

7.86

38,167

0

38,167

3/31/2011

0

 

 

144,000

 

RESTRICTED STOCK GRANTS

   

 

                     

Date Issued

 

 

   

Number
Granted

 

Already
Vested

 

Unvested Restricted Stock Grants
Terminating as of December 31, 2010

     

8/28/2008

 

26,667

17,778

8,889

6/3/2009

 

33,333

11,111

22,222

 

 

31,111

 

 




7

--------------------------------------------------------------------------------



Exhibit A

GENERAL RELEASE OF CLAIMS

          THIS GENERAL RELEASE OF CLAIMS (“General Release”) is made and entered
into by and between Angeion Corporation, a Minnesota Corporation (“Company”) and
Mr. Rodney A. Young (“you”) and will be effective as set forth below.

          WHEREAS, the Company and you entered into an Employment Agreement
dated as of June 8, 2004 (“2004 Employment Agreement”) and a Change in Control
Agreement dated July 6, 2004 (“2004 Change in Control Agreement”);

          WHEREAS, the Company and you entered into an Amended Employment
Agreement dated as of October 31, 2007 (“2007 Amended Employment Agreement”) and
an Amended Change in Control Agreement dated as of October 31, 2007 (“2007
Amended Change in Control Agreement” and with the 2007 Amended Employment
Agreement, the “Employment Arrangements”), which superseded and replaced the
2004 Employment Agreement and 2004 Change in Control Agreement;

          WHEREAS, the Company and you entered into the Mutual Separation and
Transition Agreement, effective December 31, 2010 (“Mutual Agreement” and with
the 2007 Amended Employment Agreement and the 2007 Amended Change in Control
Agreement, the “Agreements”);

          WHEREAS, under the terms of the Mutual Agreement, which you agree are
fair and reasonable, you agreed to enter into this General Release;

          NOW, THEREFORE, in consideration of the provisions and the mutual
covenants contained herein and in the Agreements, the parties agree as follows:

          1.               General Release of the Company. You settle and waive
any and all claims you have or may have against the Company, its subsidiaries,
affiliates, and related companies, and its current or former directors,
officers, attorneys, insurers, employees, contractors, and agents (collectively,
the “Released Parties”) for any act or omission that has occurred up through the
date of execution of this General Release, including but not limited to, any and
all claims resulting from the Company’s hiring of you, your employment with the
Company or the cessation of your employment with the Company.

          For the consideration expressed herein, you understand that while you
retain the right to pursue an administrative action through an agency such as
the Equal Employment Opportunity Commission (“EEOC”) or the Minnesota Department
of Human Rights (“MDHR”), you hereby release and discharge the General Released
Parties from all liability for damages, affirmative or equitable relief,
judgments, or attorneys’ fees whether brought by you or on your behalf by any
other party, governmental or otherwise. Aside from the EEOC or MDHR, as
discussed above, you agree not to institute any claim for damages, affirmative
or equitable relief, judgments, or attorneys’ fees, nor authorize or assist any
other party, to recover damages, affirmative or equitable relief, judgments, or
attorneys’ fees on your behalf via administrative or legal proceedings against
the Released Parties. You do hereby release and discharge the Released Parties
from any and all statutory claims, including, but not limited to, any claims
arising under or based on Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e et seq.; 42 U.S.C. § 1981; the Age Discrimination in
Employment Act (including The Older Worker Benefit Protection Act), 29 U.S.C. §
621 et seq.; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Fair Labor
Standards Act, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; the Minnesota Human Rights
Act, Minn. Stat. §363.01 et seq.; Minn. Stat. §181.81 and any other federal or
state constitutions; federal, state or local statute, or any contract, quasi
contract, common law or tort claims, whether known or unknown, suspected or
unsuspected, concealed or hidden, or whether developed or undeveloped, up
through the date of your execution of this General Release.

A-1

--------------------------------------------------------------------------------



Exhibit A

          This General Release also specifically encompasses any and all claims
grounded in contract or tort theories, including, but not limited to: breach of
contract (including but not limited to any claims that you may have under the
Agreements), tortious interference with contractual relations; promissory
estoppel; breach of the implied covenant of good faith and fair dealing; breach
of employee handbooks, manuals, or other policies; wrongful discharge; wrongful
discharge in violation of public policy; assault; battery; fraud; false
imprisonment; invasion of privacy; intentional or negligent misrepresentation;
defamation, including libel and slander, discharge defamation and
self-defamation; intentional or negligent infliction of emotional distress;
negligence; breach of fiduciary duty; negligent hiring, retention or
supervision; whistleblower claims; unpaid wages (including but not limited to
any claims for bonuses, severance and vacation pay) and any other contract or
tort theory based on either intentional or negligent conduct of any kind,
including any attorneys’ fees, liquidated damages, punitive damages, and any
costs or disbursements that could be awarded in connection with these or any
other common law claims.

          It is a further condition of the consideration hereof and is your
intention in executing this General Release that the same will be effective as a
bar as to each and every claim, demand and cause of action herein above
specified. You acknowledge that you may hereafter discover claims or facts in
addition to or different from those which you now know or believe to exist with
respect to the subject matter of this General Release and which, if known or
suspected at the time of executing this General Release, may have materially
affected this settlement. Nevertheless, you hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts. You acknowledge that you understand the significance and
consequence of such release and specific waiver.

          You do not waive any claims that you may have which arise out of facts
or events that occur after the date on which you sign this General Release,
claims for indemnification, if applicable, or for compensation and benefits to
which you are eligible under the Agreements.

          Notwithstanding any of the forgoing provisions, this General Release
does not apply to and does not modify, expand or reduce any obligation of the
Company to indemnify you from any claims arising out of the performance of your
services as an employee or officer of the Company to the fullest extent provided
by applicable law and under the Company’s by-laws, if broader than applicable
law. Nothing herein is intended to expand, reduce or limit the Company’s
obligations to provide the benefit of insurance coverage maintained by the
Company (including D&O coverage) for you in connection with claims based on
actions or omissions of you during the period of your employment with the
Company.

A-2

--------------------------------------------------------------------------------



Exhibit A

          2.               Rescission. You have been informed of your right to
rescind this General Release by written notice to the Company within 15 calendar
days after you execute this General Release. You have been informed and
understands that any such rescission must be in writing and delivered to the
Company by hand, or sent by mail within the 15-day time period. If delivered by
mail, the rescission must be: (1) postmarked within the applicable period and
(2) sent by certified mail, return receipt requested, to Angeion Corporation,
Attention: Chairman of the Board of Directors, 350 Oak Grove Parkway, St. Paul,
MN 55127. If you rescind this General Release, the Company will have no
obligations under the Agreements to you or to anyone whose rights derive from
you.

          3.               Acceptance Period; Advice of Counsel. The terms of
this General Release will be open for acceptance by you for a period of 21 days
from receipt, during which time you may consider whether or not to accept this
General Release. You agree that changes to this General Release, whether
material or immaterial, will not restart this acceptance period. You are hereby
advised to seek the advice of an attorney regarding this General Release.

          4.               General Release by the Company. The Company settles,
releases, and waives any and all claims it has or may have against you for any
act or omission that has occurred up through the date of execution of this
General Release, including but not limited to any relating to or arising out of
your employment with the Company or your service as an officer or director of
the Company, or in any other capacity with the Company. This is a release of all
claims, whether based on contract, tort, federal, state, or local statute or
regulation or upon any other theory. It is further a release of all claims for
relief, including but not limited to all claims for compensatory, punitive,
liquidated, and all other damages, penalties, attorneys’ fees, costs or
disbursements and all other equitable and legal relief that could be awarded in
connection with these or any other claims.

          It is a further condition of the consideration hereof and is the
Company’s intention in executing this General Release that the same will be
effective as a bar as to each and every claim, demand and cause of action herein
above specified. The Company acknowledges that it may hereafter discover claims
or facts in addition to or different from those which it now knows or believes
to exist with respect to the subject matter of this General Release and which,
if known or suspected at the time of executing this General Release, may have
materially affected this settlement. Nevertheless, the Company hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. The Company acknowledges that it understands the
significance and consequence of such release and specific waiver.

          The Company does not waive any claims that it may have that arise out
of facts or events that occur after the date on which it signs this General
Release, including specifically claims for breach of your post termination
obligations under your Agreements. Notwithstanding anything herein to the
contrary, the Company does not waive any right to reduce amounts payable to you
or to recover amounts previously paid by the Company to you, whether pursuant to
this Agreement or otherwise, to the extent required under any federal or state
law or regulation regarding clawbacks of payments to certain executive officers,
including but not limited to §954 of the Dodd-Frank Act.

A-3

--------------------------------------------------------------------------------



Exhibit A

          5.               Representation By You. You represent and warrant that
you have not engaged in any activity which would constitute willful misconduct
conduct including, but not limited to, fraud, knowing material
misrepresentation, or knowing violation of any federal, state or local law. In
executing this General Release, the Company has relied on the representations by
you in this Paragraph 5. These representations are material terms of this
General Release. YOU HEREBY ACKNOWLEDGE AND STATE THAT YOU HAVE READ THIS
GENERAL RELEASE. YOU FURTHER REPRESENT THAT THIS GENERAL RELEASE IS WRITTEN IN
LANGUAGE WHICH IS UNDERSTANDABLE TO YOU, THAT YOU FULLY APPRECIATE THE MEANING
OF ITS TERMS, AND THAT YOU ENTER INTO THIS GENERAL RELEASE FREELY AND
VOLUNTARILY.

          6.               Governing Law. The parties agree that Minnesota law
will govern the construction and interpretation of this General Release.

          IN WITNESS WHEREOF, the parties have authorized, executed, and
delivered this General Release.

THE ANGEION CORPORATION

 

 

 

 

By:

 

 

 

 

Mark W. Sheffert, Chairman

 

Rodney A. Young

 

 

 

 

Date: As of December 31, 2010

 

Date: As of December 31, 2010

A-4

--------------------------------------------------------------------------------



Exhibit B

See Exhibit 10.3 of this Form 8-K for Exhibit B to the Mutual Separation and
Transition Agreement

--------------------------------------------------------------------------------